              Case 3:20-cv-05247-RJB Document 11 Filed 08/03/20 Page 1 of 1




 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 6
       TODD L. SCHOCK, JR,
 7                                                         No. 3:20-CV-5247-RJB-DWC
 8                                   Petitioner,
              v.                                           ORDER ADOPTING REPORT AND
 9                                                         RECOMMENDATION
       JEFFREY A UTTECHT,
10                                   Respondent.
11

12          The Court, having reviewed the Report and Recommendation of Magistrate Judge David

13   W. Christel (Dkt. 10) and the remaining record (no objections to the Report and

14   Recommendation were filed), does hereby find and ORDER:
15
            (1)    The Court adopts the Report and Recommendation (Dkt. 10).
16
            (2)    Petitioner’s federal habeas Petition (Dkt. 3) is dismissed without prejudice.
17
            (3)    A certificate of appealability is denied in this case.
18
            (4)    The Clerk is directed to send copies of this Order to Petitioner, counsel for
19
                   Respondent, and to the Hon. David W. Christel.
20

21          DATED this 3rd day of August, 2020.
22

23

24
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
